DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3, 6-13, 17-18, 20-22, 24-28 are currently pending.
Response to Amendment
The amendment filed on 12/17/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/17/2021
 All the rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8-10, 14-18, 20-21, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and further in view of Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Karam et al (Pat No. 6150603).

Regarding claim 1, Jin et al teaches solar cell comprising:
a silicon substrate 101 [fig 1] being made of monocrystalline [para 48]
an emitter area 120 which is considered to be the first doped region formed on a front surface of the silicon substrate [fig 1]; 
a BSF layer 150 which is considered to be the second doped region [fig 1 para 88] 
a front passivation layer 133 formed on the emitter area [fig 1];
a back passivation layer 163 formed on the back surface of the BSF area  and formed of an insulating material[fig 1 para 92] where the back passivation film has an opening configured to directly connect the back electrode and BSF area [fig 1]

a plurality of front electrodes 140 directly connected to the emitter area 120 through a first opening in the front passivation layer [fig 1];
a plurality of back electrodes 170 directly connected to the BSF 150 through a second opening in the second passivation layer [fig 1];
Jin et al teaches the claimed limitation, but Jin et al does not teach oxide layer as claimed.
Xie et al teaches a QTB layer being made of silicon oxide where QTB is formed either front or back of the solar cell [para 15-19]
It would have been obvious to one of ordinary skill in the art the invention was filed to add QTB layer of Xie et al to be between the substrate and second doped region as taught by Jin et al for enhancing performance of solar cell [para 35].
Modified Jin et al teaches the substrate being made of monocrystalline as set forth above, but modified Jin et al does not teach BSF being made of polycrystalline.
Xie et al teaches BSF being made of polycrystalline [para 20] and the BSF formed a heterojunction with the base [para 12 20]
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the BSF of Jin et al to be made of polycrystalline as taught by Xie et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). As for combination, the BSF formed a heterojunction with the substrate [para 12 20].

Modified Jin et al teaches the emitter area as set forth above, but modified Jin et al does not teach emitter area being made of monocrystalline 
Manivannan et al teaches a solar cell comprising an emitter16 being made of crystalline which is included either monocrystalline or polycrystalline and substrate being made of monocrystalline or polycrystalline [fig 3 para 8]
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the emitter area of modified Jin to be made of monocrystalline as taught by Manivanna et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 

The recitation “formed during firing after printing the back electrode” is the presence of process limitations on products claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965) Gardner v.TEC Systame, Inc. F. 2d 1338, 220 USPQ 777 (Fed. Cir.1984), cert. Denied, 469 U.S. 830, 25 USPQ 232 (1984).
modified Jin et al teaches the BSf as set forth above, but modified Jin et al does not teach the thickness of the BSF.
Karam et al teaches the thickness of the BSF being 100 to 4000 angstrom (col 8 lines 25-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the BSF of modified Jin et al to be the same of Karam et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). Also, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding claim 3, modified Jin et al teaches the silicon substrate having a second conductive type dopant opposite to the first conductive type dopant of the emitter [para 22 and 48-53, Jin et al].
Regarding claim 6, modified Jin et al teaches the back surface field area has a p-type conductivity, and wherein the back passivation film includes at least one of aluminum oxide [para 25 26, Jin et al] having negative charge.
Regarding claim 8 and 9, modified JIn et al teaches an additional film 161 on the back passivation film which is made of SiN [fig 1 para 26, Jin et al].
Regarding claim 10, Modified Jin et al discloses that the tunneling layer, as described above, is 1-50 angstroms thick (i.e. 0.1-5 nm) [para 18, Xie et al]. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Regarding claim 14, modified Jin et al teaches the substrate being made of mono-crystalline silicon [para 48].
Regarding claim 17, modified Jin et al teaches the solar cell further comprising:
wherein the back electrode comprises a plurality of finger electrodes 171 being disposed in parallel to each other [fig 1], 
Regarding claim 20, modified Jin et al teaches the back electrode not being formed directly on the back passivation film.
Regarding claim 21, modified Jin et al teaches the claimed limitation, but modified Jin does not teach the thickness of the emitter and BSF.
Xie et al teaches a solar cell comprising the emitter and BSF having thickness which is overlapped the claimed range [para 52 53]
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the thickness of the emitter and BSF of modified JIn et al to be the same of Xie et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 24, since the tunneling oxide layer being separated from the back passivation film by a distance of BSF layer and the BSF has a thickness as shown in claim 23, it is considered that the tunneling oxide layer and the back passivation film are separated by a distance of about 50nm to 500nm entirely based on a thickness of the polycrystalline silicon back surface field area.
Regarding claim 25, modified Jin et al teaches the thickness of the polycrystalline silicon back surface field area is the same through the entire polycrystalline silicon back surface field area [fig 1, Jin et al].
Regarding claim 26, modified Jin et al teaches the back electrode 170 comprising plurality of bus bar electrode 173 crossing the plurality of finger electrode 171 [fig 2, Jin et al]
Regarding claim 27, since modified Jin et al teaches the thickness of the  BSF area and tunneling oxide layer as set forth above, the thickness of the BSF area is within 10 to 1000 times a thickness the tunneling oxide layer.
Regarding claim 28., since modified Jin et al teaches the thickness of the  claimed  BSF area as set forth above,  the thickness of the polycrystalline silicon back surface field area is provided when a crystalline structure of the polycrystalline silicon back surface field area being different from that of the monocrystalline silicon substrate and that of the emitter area [fig 1].
 

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Karam et al (Pat No. 6150603) and further in view of Fork et al (PG pub 20100230771).
Regarding claim 7, modified Jin et al teaches the back surface filed area being an n-type conductivity, but modified Jin et al does not teach the passivation film being made of silicon nitride.
Fork et al teaches a solar cell comprising a passivation layer being made of SiN [para 21].
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of the passivation layer of modified Jin to be made of SiN as taught by Fork et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claims 11-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Karam et al (Pat No. 6150603) and further in view of Harder (US 2011/0174374 A1).
Regarding claim 11 and 12, modified Jin et al teaches the claimed limitation as set forth above, but modified Jin does not teach the additional back surface having structure as claimed.
Harder discloses a back intrinsic/passivation/tunneling layer (11) is entirely formed over a surface of the semiconductor substrate (3) (Figures 4A and B and paragraphs 9 and 53), as in Heng. A layer of doped amorphous silicon (7), which has the opposite doping to that of layer (5) is formed on the back surface of the semiconductor substrate (3) (Figure 4A and paragraphs 27, 50 and 52, as in Heng. Harder discloses that the interfacial region (25, Figures 3-4) of the semiconductor substrate is doped with the same dopant as the amorphous silicon layer (7) and at a higher concentration that the substrate (paragraph 14, 16, 17, and 29). Harder discloses that charge recombination in solar cells leads to a decrease in open circuit voltage (paragraph 19) and that providing the interfacial region (25), as described above, causes a field effect that prevents charge carriers from recombining at the interface (paragraphs 17-21).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of modified Jin  with the interfacial region in the semiconductor substrate, as taught by Harder, in order to prevent charges from recombining at the surface of the semiconductor substrate and thereby increasing the open circuit voltage of the device, as described above.
Regarding claim 12, modified Jin et al teaches the additional back surface field area has a dopant having a conductive type the same as a conductive type of a dopant of the polycrystalline silicon hack surface field area.
Regarding claim 13, modified Jin et al teaches the additional back surface filed area has the same crystalline structure as the silicon substrate [para 51].
Regarding claim 22, modified Jin et al teaches the tunneling oxide layer is between the additional back surface area and the polycrystalline silicon back surface field area.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO2012093845, using PG Pub 20130284259 as equivalent English translation), and Xie et al (PG Pub 20130298973) and Manivannan et al  (PG pub 20060255340) and Karam et al (Pat No. 6150603) and further in view of Heng et al (PG pub 20110272012).

Regarding claim 18, modified Jin et al teaches the front doped region as set forth above, but modified Jin et al does not teach the front doped region having structure as claimed.
Heng et al teaches the front electrode 422 connecting to the emitter area [fig 4I] and Heng discloses that the emitter (412) is graded having a doping profile from  1 x 1015/cm3 to 5 x 1020/cm3, with the lower doping region adjacent to the tunneling layer (408) (paragraph 55). It is the examiner’s position that the portion of the doped amorphous layer (412) that is adjacent to the tunneling layer (408) (i.e. the lower doped region) corresponds to the second portion which is disposed in a portion of the semiconductor substrate adjacent to the second tunneling layer. Further it is the examiner’s positon that the more highly doped region of layer (412) is the first portion of the first conductive type area. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the doping concentration of modified Jin et al to be the same of Heng et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
It is improper to combine Karam with Jin in view of Xie to teach the thickness of the BSF layer since Xie provides different type of solar cell from Karam.
The examiner respectfully disagrees. Jin teaches the BSF as claimed. Xie is only applied to teach the QTB layer and the material of the BSF layer. Xie is not applied to the thickness of the BSF. Karam is applied to teach the thickness of the BSF where the thickness of the BSF of Karam is from 10nm to 400 nm. Also, Karam is applied to modify the thickness of the BSF of Jin, not Xie. Thus, the material of BSF of Xie has no effect to the material of BSF of Karam as well as the thickness or it is unrelated to the BSF of Karam. Moreover, Jin in view of Manivannan et al  teaches the claimed heterojunction with the substrate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726